Citation Nr: 1144828	
Decision Date: 12/08/11    Archive Date: 12/14/11

DOCKET NO.  09-26 378	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Providence, Rhode Island


THE ISSUE

Entitlement to service connection for a right knee disability.


REPRESENTATION

Veteran represented by:	Rhode Island Division of Veterans Affairs


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Jennifer R. White, Associate Counsel


INTRODUCTION

The Veteran served on active duty from January 1963 to November 1963.

This case comes before the Board of Veterans' Appeals (Board) on appeal from an October 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Providence, Rhode Island.

In May 2011, the Veteran testified at a Board hearing before the undersigned Veterans Law Judge.  A transcript of that proceeding is of record.

Service connection for a right knee disability was denied by a June 1964 rating decision which was not timely appealed.  Thereafter, relevant service department records (the Veteran's service treatment records), which were not previously of record, were received.  Thus, the claim will be considered on the merits in accordance with 38 C.F.R. § 3.156(c) (2011).

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if further action is required.


REMAND

VA compensation is paid for disability resulting from personal injury suffered or disease contracted in line of duty, or for aggravation of a preexisting injury suffered or disease contracted in line of duty, in the active military, naval, or air service.  38 U.S.C.A. §§ 1110, 1131. 

In denying the claim of service connection for a right knee disability, the RO found that the Veteran had a pre-existing condition that was not aggravated by service.  

The law provides that a veteran is presumed in sound condition except for defects noted when examined and accepted for service.  Clear and unmistakable evidence that the disability existed prior to service and was not aggravated by service will rebut the presumption of soundness.  38 U.S.C.A. § 1111.  A pre-existing disease will be considered to have been aggravated by active service where there is an increase in disability during service, unless there is a specific finding that the increase in disability is due to the natural progression of the disease.  38 U.S.C.A. § 1153; 38 C.F.R. § 3.306. 

In VAOGCPREC 3-2003, the VA's General Counsel determined that the presumption of soundness is rebutted only where clear and unmistakable evidence shows that the condition existed prior to service and that it was not aggravated by service.  The General Counsel concluded that 38 U.S.C.A. § 1111 requires VA to bear the burden of showing the absence of aggravation in order to rebut the presumption of sound condition.  See also Wagner v. Principi, 370 F.3d 1089   (Fed. Cir. 2004); Cotant v. Principi, 17 Vet. App. 116, 123-30 (2003). 

Here, the Veteran's enlistment examination was normal and hence he is presumed sound on entry to active service.  However, the record contains clear and unmistakable evidence that a chronic right knee condition pre-existed the Veteran's entry into active military service in January 1963.  In this regard, the Veteran's service treatment records indicate an injury to his right knee during his fourth week of training at Camp LeJeune, when he struck a sea bag.  At that time, he reported a history of three previous knee injuries.  The Veteran received subsequent treatment on an ongoing basis for his right knee until he was discharged in October 1963 for such problem.  The Report of Board of Medical Summary, dated October 1963, reflects a report of right knee problems dating back to when the Veteran was seven years old and had first dislocated it.  Since that original injury, the Veteran reportedly dislocated the right knee approximately twelve more times.  He was seventeen years old at the time of the Medical Board.  The most recent dislocation had occurred on September 26, 1963.  The Veteran was discharged due to his chronic dislocating patellae secondary to his developmental abnormality, bilateral genu valgum.  There was a specific finding made that the right knee condition had not been aggravated by service.  

Based on the foregoing, there is clear and unmistakable evidence showing that the right knee disability pre-existed service.

The Veteran indicated during his hearing testimony that he only twisted his knee while wrestling in high school.  He also claims that, at the time of treatment for his injury in service, he reported that he had twisted it one time while playing hockey and that he had no serious injuries to his knee prior to service.  He also submitted a letter from the athletic director of a School District indicating that he had no injury in high school which kept him out of athletic competitions.  It is unclear from the letter if the athletic director during 2010 was associated with or had firsthand knowledge of the Veteran's performance in high school sports approximately fifty years prior.  

Concerning the Veteran's contentions that he had no chronic knee disability which pre-existed service, the Board finds although he is competent to offer testimony concerning pre-service injury, such statements from this Veteran are not credible.  Barr v. Nicholson, 21 Vet. App. 303 at 308 (2007) (Observing that once evidence is determined to be competent, the Board must determine whether such evidence is also credible).   The Board notes in this regard that the Veteran specifically indicated during service a chronic ailment with his right knee from his childhood and adolescence.  Additionally, he submitted a claim for service connection for such disability in February 1964.  He indicated at that time that he had torn ligaments and cartilage in both knees in 1956 and that such condition had been aggravated during active service.  

Additionally, in private treatment records dated in November 2008, created in the context of the Veteran's psychiatric hospitalization, the Veteran contended that he had served two tours in Vietnam with the Marine Corps and that he had a bilateral knee disability due to his parachute jumping while on active duty.  His service personnel records have been associated with the claims file and thus it can be seen that he did not serve in Vietnam during his active duty period.  There is also no indication that he ever jumped out of a plane while on active duty.  Thus, the Veteran has a history of unreliable statements concerning his approximately ten months on active duty.

Thus, given the inconsistency of the Veteran's statements, the Board finds that his most recent contentions regarding whether he had a chronic right knee condition prior to service must be found not credible.

Again, it is determined that a chronic right knee disability preexisted the Veteran's active service.  However, the file lacks medical evidence addressing whether such disability was permanently aggravated in service beyond that which would be due to the natural progression of the condition.  Thus, an opinion addressing this question must be sought.

In addition, the Veteran has not been advised as to the evidentiary burden placed upon him in a case in which the presumption of soundness has been rebutted. Readjudication on remand should reflect consideration of this theory, as well as all other applicable theories. 

Accordingly, the case is REMANDED for the following action:

1.  The AMC/RO must review the claims file and ensure that all notification and development action required by 38 U.S.C.A. §§ 5102, 5103, and 5103A (West 2002 & Supp. 2010) and implementing regulations found at 38 C.F.R. § 3.159 (2011) is completed. In particular, the AMC/RO must notify the Veteran of the information and evidence needed to substantiate his claim, and of what part of such evidence he should obtain and what part the Secretary will attempt to obtain on his behalf.  

2.  After the above development is completed, the AMC/RO should arrange for the review of the Veteran's claims file by an appropriate physician in order to determine whether the Veteran's preexisting right knee disability was aggravated by active duty.

The reviewer should respond to the following specific question and provide a full statement of the basis for the conclusions reached:  On the basis of the clinical record, can it be concluded with clear and unmistakable certainty that the pre-existing right knee disorder did not undergo a permanent worsening beyond that which would be due to the natural progression of the condition? 

A complete rationale for the opinion must be provided.

3.  The AMC/RO should review the claims file and ensure that all of the foregoing development actions have been conducted and completed in full.  If any development is incomplete, appropriate corrective action is to be implemented.  Specific attention is directed to the reviewer report and examination reports.  If any report does not include adequate responses to the specific opinion requested, the report must be returned to the providing physician for corrective action. 

4.  Thereafter, the AMC/RO should consider all of the evidence of record and re-adjudicate the Veteran's service connection claim.  The readjudication should reflect consideration of all the evidence of record and be accomplished with application of all appropriate legal theories, including the presumption of soundness and the aggravation of pre-existing conditions. 

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).


This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
ERIC S. LEBOFF
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


